         Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 1 of 15



Leonard Gryskewicz, Jr.
Lampman Law
2 Public Sq.
Wilkes-Barre, PA 18701
(570)371-3737
lenny@lampmanlaw.com
Attorney for Plaintiff


Harry T. Coleman, Esq.
Attorney for Defendant Jamie Lopez
Law Office of Harry Coleman
41 North Main St.
Suite 316
Carbondale, PA 18407
Email: harry@harrycolemanlaw.com


Andrew M. Rongaus, Esq.
Attorney for Defendant Gabriel Paduck
Pennsylvania State Police
Office of Chief Counsel
1800 Elmerton Ave.
Harrisburg, PA 17110
Email: arongaus@pa.gov
Attorneys for Defendant
           Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 2 of 15



                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA


 STEVEN J. BENNETT,                              JURY TRIAL DEMANDED
                    Plaintiff
                                                 CIVIL ACTION
                       v.


 TROOPER JAIME LOPEZ,                            CASE NO. 3:17-cv-02031-ARC


 and


 TROOPER GABRIEL L. PADUCK,                      FILED ELECTRONICALLY
                   Defendants.


                                JOINT CASE MANAGEMENT PLAN


       Instructions: In many cases there will be more parties in the action than there are
spaces provided in this form. Each party shall provide all requested information. If the
space on this form is not sufficient, the form should be retyped or additional pages
attached.


       No party may submit a separate Case Management Plan. Disagreements among
parties with respect to any of the matters below shall be set forth in the appropriate
section.


       Having complied with the meet and confer requirements set forth in the LOCAL
RULES, or with any orders specifically modifying their application in the above-captioned
matter, the parties hereby submit the following Joint Case Management Plan.


(Revised 06/2017)
        Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 3 of 15



1. Principal Issues


       1.1 Separately for each party, please give a statement summarizing this case:
              By plaintiff(s):
       On November 4, 2017, Plaintiff filed his complaint against Pennsylvania State
Troopers Jamie Lopez (“Lopez”) and Gabriel L. Paduck (“Paduck”) alleging that the
Defendants violated his Fourth and Fourteenth Amendment rights by using excessive force
against Plaintiff while he was handcuffed and defenseless in a Pennsylvania courtroom.
(Doc. 1). Plaintiff also brought a state law claim for assault. (Doc. 1).
       On May 12, 2017, Plaintiff was arrested by Tunkhannock Borough police officers and
transported to the Tunkhannock Pennsylvania State Police barracks. (Doc. 15, ¶ 15). Lopez
and Paduck took custody of Plaintiff at the barracks. (Doc. 15, ¶ 16). Lopez and Paduck
then transported Plaintiff to Magisterial Judge David K. Plummer’s (“Judge Plummer”)
courtroom for a preliminary arraignment. (Doc. 15, ¶ 17).
       While in Judge Plummer’s courtroom, Plaintiff was seated at a table in front of Judge
Plummer’s bench. (Doc. 15, ¶ 20). Plaintiff was handcuffed and had a waist belt on, which
prevented him from raising his arms, at all relevant times. (Doc. 15, ¶¶ 18–19). During the
arraignment, Plaintiff leaned forward in his chair in a non-threatening and non-aggressive
manner while speaking with Judge Plummer. (Doc. 15, ¶¶ 30–31). Lopez then placed his
hand on Plaintiff’s shoulder and chest. (Doc. 15, ¶¶ 34–35). Lopez then struck Plaintiff
across the face. (Doc. 15, ¶¶ 36–37). After striking Plaintiff, Lopez grabbed Plaintiff by his
neck. (Doc. 15, ¶ 38). Lopez placed Plaintiff in a chokehold and began to forcibly pull on
Plaintiff’s head and neck. (Doc. 15, ¶¶ 38–45).
       Lopez maintained his chokehold on Plaintiff for approximately twenty-three (23)
seconds. (Doc. 15, ¶¶ 42–43). Plaintiff did not resist Lopez, did not engage in any
threatening behavior, and did not get up from his chair during this assault. (Doc. 15, ¶¶ 41,
44). Plaintiff was handcuffed and completely defenseless during Lopez’s assault. (Doc. 15,
¶¶ 18, 19, 41). Paduck did nothing to stop Lopez’s assault, thereby failing to intervene as
required by law. (Doc. 15, ¶¶ 48–51).
       Lopez also pulled off his nametag, broke the pin off the back of the nametag, and
placed it in Plaintiff’s midsection so that Plaintiff would remember his name. (Doc. 15, ¶
53). Paduck then allowed Lopez to escort Plaintiff out of Judge Plummer’s courtroom even
        Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 4 of 15



though Lopez just assaulted Plaintiff without provocation. (Doc. 15, ¶ 54). While exiting
Judge Plummer’s office, Lopez grabbed Plaintiff by the waist band that was attached to
Plaintiff’s handcuffs and unnecessarily shook Plaintiff. (Doc. 15, ¶ 55).




                By defendant(s):


Defendant Lopez: There was no use of excessive force with Mr. Bennett and all actions
taken were justified and proper and in keeping with training provided by the Pennsylvania
State Police. Any injuries here were de minimus.


Defendant Paduck
       1.2      The facts the parties dispute are as follows:


All not listed below.


                agree upon are as follows:


       1. On May 12, 2017, Plaintiff was arrested by Tunkhannock Borough police officers
             and transported to the Tunkhannock Pennsylvania State Police barracks.
       2. Lopez and Paduck took custody of Plaintiff at the barracks.
       3. Lopez and Paduck then transported Plaintiff to Magisterial Judge David K.
             Plummer’s courtroom for a preliminary arraignment.
       4. Plaintiff was handcuffed at all relevant times during the preliminary arraignment.


       1.3      The legal issues the parties dispute are as follows:


All not listed below.


                agree upon are as follows:
Defendants were acting under color of state law.
Venue and personal jurisdiction are proper in the Middle District of Pennsylvania.
         Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 5 of 15




        1.4   Identify any unresolved issues as to service of process, personal jurisdiction,
              subject matter jurisdiction, or venue:


None at this time.




        1.5   Identify any named parties that have not yet been served:


None.




        1.6   Identify any additional parties that:


              plaintiff(s) intends to join:


None at this time.


              defendant(s) intends to join:


None at this time.


        1.7   Identify any additional claims that:


              plaintiff(s) intends to add:
None at this time.


              defendant(s) intends to add:
None at this time.
        Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 6 of 15




2.0    Disclosures


       The undersigned counsel certify that they have made the initial disclosures required
by Federal Rule of Civil Procedure 26(a)(1) or that they will do so within the time
provided by that rule.


       2.1    Separately for each party, list by name and title/position each person whose
              identity has been disclosed.


              Disclosed by Plaintiff:


                           Name                         Title/Position


                           Steven J. Bennett             Plaintiff


                           Magistrate David Plummer     Magistrate Judge


                           Defendant Gabriel Paduck     Pennsylvania State Police Trooper


                           Defendant Jamie Lopez        Pennsylvania State Police Trooper


                           David Ide                    Wyoming County Detective


                           Dr. Robert Kraus             Emergency Room Physician


              Disclosed by Defendant Lopez                                    :


                           Name                         Title/Position


                           Kaitilyn Fedor                       Former friend of Bennett
Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 7 of 15




               Representatives of Wyoming County
               Correctional Facilty
         Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 8 of 15




3.0    Early Motions


       Identify any motion(s) whose early resolution would likely have a significant effect
       either on the scope of discovery or other aspects of the litigation:


       Nature of Motion                    Moving Party          Anticipated Filing Date


       Motion for Summary Judgment          Defendant            August 30, 2019


4.0    Discovery


       4.1     Briefly describe any discovery that has been completed or is in progress:


               By plaintiff(s):


Plaintiff has sent and received responses for written discovery requests. Depositions for
Lopez and Paduck are tentatively scheduled for March 1, 2019.


               By defendant(s):


Defendant Lopez has issued written discovery requests to Plaintiff and Plaintiff has
provided responses. Plaintiff has been deposed by Defense counsel. Counsel for
Defendant Lopez has issued subpoenas for Plaintiff’s records at the Wyoming County
Correctional Facility.




       4.2     Describe any discovery that all parties agree should be conducted, indicating
               for each discovery undertaking its purpose or what kinds of information will
               be developed through it (e.g., "plaintiff will depose Mr. Jones, defendant's
               controller, to learn what defendant's revenue recognition policies were and
               how they were applied to the kinds of contracts in this case"):
         Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 9 of 15




Plaintiff will depose Jamie Lopez to discover any relevant information regarding this case.
Plaintiff will depose Gabriel Paduck to discover any relevant information regarding this
case.
Plaintiff will depose Magistrate David Plummer to discover any relevant information
regarding this case.
Plaintiff will depose any other individuals that he learns might have relevant information to
provide during the course of discovery.
Defendants will depose Plaintiff to discover any relevant information regarding this case.
Defendants will depose any other individuals that they learn might have relevant
information to provide during the course of discovery.
Plaintiff and Defendants may exchange interrogatories, requests for admissions, and
requests for production of documents regarding various aspects of the case that remain
unresolved and to narrow the issues for trial.


        4.3   Describe any discovery that one or more parties want(s) to conduct but to
              which another party objects, indicating for each such discovery undertaking
              its purpose or what kinds of information would be developed through it:


None at this time.


        4.4   Identify any subject area limitations on discovery that one or more parties
              would like imposed, at the first stage of or throughout the litigation:


None at this time.


        4.5   For each of the following discovery tools, recommend the per-party or per-
              side limitation (specify a number) that should be fixed, subject to later
              modification by stipulation or court order on an appropriate showing (where
              the parties cannot agree, set forth separately the limits recommended by
              plaintiff(s) and by defendant(s)):
      Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 10 of 15



            4.5.1 depositions (excluding experts) to be taken by:


                   plaintiff(s):   10 per side         defendant(s): 10 per side


            4.5.2 interrogatories to be served by:


                   plaintiff(s): 25 per party          defendant(s): 25 per party


            4.5.3 document production requests to be served by:


                   plaintiff(s):   25 per party        defendant(s): 25 per party


            4.5.4 requests for admission to be served by:


                   plaintiff(s): 25 per party          defendant(s): 25 per party


      4.6   Discovery of Electronically Stored Information


             Counsel certify that they have conferred about the matters addressed in
            M.D. Pa LR 26.1 and that they are in agreement about how those matters
            will be addressed in discovery.




5.0   Protective Order


      5.1   If entry of a protective order is sought, attach to this statement a copy of the
            proposed order. Include a statement justifying the propriety of such a
            protective order under existing Third Circuit precedent.
N/A


      5.2   If there is a dispute about whether a protective order should be entered, or
            about certain terms of the proposed order, briefly summarize each party's
      Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 11 of 15



            position below:
N/A


6.0   Scheduling


      6.1   Final date for joining additional parties:


                5/3/2019                  Plaintiff(s)
                5/3/2019                  Defendants(s)


      6.2   Final date for amending pleadings:


                   6/14/2019               Plaintiff(s)


                   6/14/2019               Defendants(s)


      6.3   All fact discovery commenced in time to be completed by:
             7/12/2019_____________


      6.4   All potentially dispositive motions should be filed by:     8/30/2019


      6.5   Reports from retained experts due:


            from plaintiff(s) by    7/5/2019


            from defendant(s) by 7/5/2019


      6.6   Supplementations due         7/19/2019


      6.7   All expert discovery commenced in time to be completed by    7/19/2019


      6.8   This case may be appropriate for trial in approximately:
      Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 12 of 15




                  X        240 Days from the filing of this Joint Case Management Plan


                          365 Days from the filing of the action in this court


                          Days from the filing of the action in this court


      6.9       Suggested Date for the final Pretrial Conference:


                          September 2019                (month/year)


      6.10      Trial


                6.10.1 Suggested Date for Trial:


                                      October 2019                (month/year)


7.0   Certification of Settlement Authority (All Parties Shall Complete the Certification)


      I hereby certify that the following individual(s) have settlement authority.
          Steven Bennett
      Name


          Plaintiff
      Title


          Communications through his attorney




      Address


      (     )         -                           Daytime Telephone
      Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 13 of 15




      For Defendant Lopez
      Name
      Harry T. Coleman, Esquire
      Title
       Attorney for Jamie Lopez


      41 North Main Street, Carbondale PA 18407
      Address


      (570) 282        - 7440              Daytime Telephone


8.0   Alternative Dispute Resolution ("ADR")


      8.1     Identify any ADR procedure to which this case already has been assigned or
              which the parties have agreed to use.


              ADR procedure            None


              Date ADR to be commenced
              Date ADR to be completed


      8.2     If the parties have been unable to agree on an ADR procedure, but one or
              more parties believe that the case is appropriate for such a procedure,
              identify the party or parties that recommend ADR and the specific ADR
              process recommended:
N/A


      8.3     If all parties share the view that no ADR procedure should be used in this
              case, set forth the basis for that view:
       Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 14 of 15



All parties have demanded a jury trial.


9.0    Consent to Jurisdiction by a Magistrate Judge


       Indicate whether all parties agree, pursuant to 28 U.S.C. ' 636(c)(1), to have a
       magistrate judge preside as the judge of the case with appeal lying to the United
       States Court of Appeals for the Third Circuit:


       All parties agree to jurisdiction by a magistrate judge of this court:   Y   X N.


       If parties agree to proceed before a magistrate judge, please indicate below which
       location is desired for the proceedings:


                           Scranton/Wilkes-Barre
                           Harrisburg
                           Williamsport




10.0   Other Matters


       Make any other suggestions for the case development process, settlement, or trial
       that may be useful or necessary to the efficient and just resolution of the dispute.
11.0   Identification of Counsel


       Counsel shall be registered users of the court=s Electronic Case Files System
       (ECF) and shall file documents electronically in accordance with the Local Rules of
       Court and the Standing Order RE: Electronic Case Filing Policies and Procedures.
       Electronic filing is required unless good cause is shown to the Chief Judge why
       counsel cannot comply with this policy. Any request for waiver of electronic filing
       must be filed with the Clerk=s Office prior to the case management conference.
       The Chief Judge may grant or deny such request.
         Case 3:17-cv-02031-ARC Document 46 Filed 02/18/19 Page 15 of 15



         Identify by name, address, and telephone number lead counsel for each party.
         Also please indicate ECF User status below.


Dated:                    Leonard Gryskewicz, Jr.
                            Attorney(s) for Plaintiff(s)
                      X     ECF User(s)


Dated: ________             Harry T. Coleman
                            Attorneys for Defendant Lopez
                     X      ECF User(s)
                            Waiver requested (as separate document)
                            Fed.R.Civ.P.7.1 (statement filed if necessary)*


* Fed.R.Civ.P.7.1 requires a nongovernmental corporate party to file a statement with the
initial pleading, first entry of appearance, etc., that identifies any parent corporation and
any publicly held corporation that owns 10% or more of its stock, or state there is no such
corporation.
